 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                               CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   ZACHARY PAUL HARMON,                             Case No. LACV 17-9254-AB (LAL)

11                                  Petitioner,       JUDGMENT
12                        v.

13   DANIEAL PARAMO, Warden,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
21
     DATED: October 30, 2018                      ________________________________________
22                                                HONORABLE ANDRE BIROTTE JR.
23                                                UNITED STATES DISTRICT JUDGE

24
25
26
27
28
